               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Michael J. Easton, #20101546,         )       C/A No.: 1:19-8-DCC-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )         ORDER AND NOTICE
                                       )
 Capt. Marvin Nix,                     )
                                       )
                   Defendant.          )
                                       )

      Michael J. Easton (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint against Captain Marvin Nix (“Nix”) alleging a

violation of his constitutional rights. Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff alleges he was held past the 20-day extradition period. [ECF

No. 1 at 6]. Plaintiff also complains about the conditions of confinement at

Pickens County Detention Center alleging (a) he was housed with an inmate

who has AIDS, (b) he was assaulted and injured, (c) there is no law library,

(d) the medications provided and the diagnostic testing is inadequate, and (e)

he is not allowed to call his attorney during office hours. [ECF No. 1-1 at 1–
2]. Plaintiff states Nix is in charge and he “overlooked issues.” [ECF Nos. 1

at 4; 1-1 at 1]. Plaintiff seeks monetary damages. [ECF No. 1 at 6].

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without

prepaying the administrative costs of proceeding with the lawsuit. To protect

against possible abuses of this privilege, the statute allows a district court to

dismiss a case upon a finding that the action fails to state a claim on which

relief may be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i),

(ii). A finding of frivolity can be made where the complaint lacks an arguable

basis either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A

claim based on a meritless legal theory may be dismissed sua sponte under

28 U.S.C. § 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson

v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the

plaintiff’s allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d

70, 74 (2d Cir. 1975). The mandated liberal construction afforded to pro se

                                       2
pleadings means that if the court can reasonably read the pleadings to state a

valid claim on which the plaintiff could prevail, it should do so. Nevertheless,

the requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

Although the court must liberally construe a pro se complaint, the United

States Supreme Court has made it clear that a plaintiff must do more than

make conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S.

662, 677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as

true, to state a claim that is plausible on its face, and the reviewing court

need only accept as true the complaint’s factual allegations, not its legal

conclusions. Iqbal, 556 U.S. at 678‒79.

      The doctrine of supervisory liability is generally inapplicable to § 1983

suits, such that an employer or supervisor is not liable for the acts of his

employees, absent an official policy or custom that results in illegal action.

See Monell v. Department of Social Services, 436 U.S. 658, 694 (1978); Fisher

                                        3
v. Washington Metro. Area Transit Authority, 690 F.2d 1133, 1142–43 (4th

Cir. 1982). The Supreme Court explains that “[b]ecause vicarious liability is

inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676; see Slakan v. Porter,

737 F.2d 368, 372–74 (4th Cir. 1984) (finding officials may be held liable for

the acts of their subordinates, if the official is aware of a pervasive,

unreasonable risk of harm from a specified source and fails to take corrective

action as a result of deliberate indifference or tacit authorization). Plaintiff’s

complaint provides no allegations to demonstrate Nix has personally violated

Plaintiff’s constitutional rights, or that he was deliberately indifferent to his

subordinates’ actions that posed a constitutional risk of injury to Plaintiff.

See Carter v. Morris, 164 F.3d 215, 221 (4th Cir. 1999) (outlining the

requirements to hold a supervisor liable for constitutional injuries inflicted by

their subordinates). Accordingly, Plaintiff’s complaint should be summarily

dismissed. See Leer v. Murphy, 844 F.2d 628 (9th Cir. 1988) (noting

“[s]weeping conclusory allegations against a prison official will not suffice”;

an inmate must set forth specific facts as to each individual defendant’s

participation).




                                       4
                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by January 18, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of

Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an

amended pleading ordinarily supersedes the original and renders it of no

legal effect.”) (citation and internal quotation marks omitted). If Plaintiff files

an amended complaint, the undersigned will conduct screening of the

amended complaint pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an

amended complaint or fails to cure the deficiencies identified above, the

undersigned will recommend to the district court that the claims be

dismissed without leave for further amendment.

      IT IS SO ORDERED.



January 4, 2019                             Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        5
